Exhibit 10.2
 



*PORTIONS OF THIS ETHANOL PURCHASE AGREEMENT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


 
 
Southwest Iowa Renewable Energy, LLC
 
 
Purchase Order
 
Farms Fueling Our Future
Billing Address
10868 189th St
Council Bluffs, IA 51503
Ph.  712-366-0392
Fax  712-366-0394
For Questions Regarding this PO, Please Contact:       Bill
Cahill                                                                                                                     
Dept:  Maintenance                                          Location:  Process                                                      
 
Issued To:
Vendor:                      ICM
Address:                    310 NORTH FIRST STREET
Address:                    COLWITCH, KANSAS 67030
ATTN:                                DAN JONES
Phone #:                    
316-796-0900                                                      Fax #:
 
 
P.O. Number:
5618
Date:
4/18/2012
Authorized by:
     Select Approver
 
Ship via:
 
Ship to Attn:
Brian Cahill
Ship by date:
 
 
Line
Item#
Description
Quantity
Unit
Unit
Price
Price
1
Advanced Process Controls
1
Select UOM
$999,000.00
$           999,000.00
 
NOTE
April 12, 2012
                                                                               
                                                           
Shipping Address:
Subtotal
$        999,000.00
Southwest Iowa Renewable Energy Plant
Select Misc
$                      
10976 189th St
 
$
Council Bluffs, IA  51503
Sales Tax
$
0.00%
Total
$        999,000.00



 
 

     4-18-2012   Authorized Signature      

 
Purchase order number must appear on all invoices and correspondence.
 
See attached Terms and Conditions
 
 
 

--------------------------------------------------------------------------------

 


 
Technical Proposal
 
 
 
 
Advanced Process Controls
 
 
 
 
 
[largericmlogo.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
ICM, Inc.
310 N. First Street
Colwich, KS 67030
 
 
 
 


 
 

--------------------------------------------------------------------------------

 



 


 
1.
Proposal Information

 
This Technical Proposal (“Proposal”) contains confidential information prepared
for Customer by ICM, Inc. (“ICM”).
 
Proposal Date
April 12, 2012
 
Customer Name
Southwest Iowa Renewable Energy, LLC
 
Customer Address
10868 189th Street
Council Bluffs, IA 51503
 
Project Name
Ethanol APC Solution
 
Project Location
10868 189th Street
Council Bluffs, IA 51503
 
Proposed Service Start Date
April 30, 2012, but not earlier than seven (7) days after Customer’s execution
of this Proposal, issuance of the PO, and payment of the required initial
payment
 
Proposal Expiration Date
30 days from Proposal Date, subject to contingency in paragraph 7.D. below



2.
General

 
 
A.
ICM, Inc. is pleased to provide this Proposal for the project stated above. The
items that follow list the specific terms and conditions that apply to this
Proposal. This Proposal supersedes and cancels any prior proposals to Customer
concerning the subject matter covered by this Proposal.

 
3.
ICM Scope of Work

 
ICM will perform the following described Services directly or through
subcontractors in accordance with the schedule noted. It is assumed that the
project will start in April, 2012.
 
 
A.
Schedule

 

 
Week Number
 
Description
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
1
 
Install servers and software, data collection for design and baseline
   
2-10
 
Kickoff meeting, site survey, preliminary testing

      preliminary design, Install new %solidsmeter on slurry.    
11-24
 
Detailed design, step testing, modeling, simulation,
off-line testing
   
25-30
 
Commissioning and training
   
31-32
 
System audit
   
33
 
Deliver audit report and SIRE acceptance of the report
 



 
Note:
This APC system will be in project status from initiation of the work until
delivery and acceptance of the audit report. It will convert to support status
at the time of the delivery and acceptance of the audit report, and all work
thereafter will be charged to the annual support contract.

 
 
Note:
If any repair or replacement of existing control system components and control
communication network is required before the APC can be installed, the cost of
labor and materials related to that repair or replacement will be billed
separately.

 
 
B.
ICM Work Items

 
 
1)
ICM will complete installation and commissioning of the Advanced Process
Controls (APC) solution.

 
 
2)
ICM will provide all required hardware and software for plant APC installation.

 
 
3)
ICM will be responsible for travel and per diem expenses (billed separately at
cost plus 10%).

 
 
4)
ICM will be responsible for the shipping of servers and software.

 
 
5)
ICM will provide operator training on what each APC module is doing, the input
required, and how the operator starts and stops the APC module.

 
 
6)
ICM will generally evaluate the Plant's operating procedures being practiced by
Plant's operators. ICM will recommend to Plant changes in operating procedures
that may improve operations performance. ICM will train operating personnel on
the recommended operating procedures changes that Plant management elects to
incorporate, for a maximum of ten (10) hours. Plant is exclusively responsible
for documenting any operating procedure modifications in its management of
change logs or other appropriate internal business records. If Plant requires
additional training from ICM beyond the training commitment included in this
Proposal, the same will be documented by a Change Order, and scheduled in
accordance with ICM training staff availability.

 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 

 
7)
ICM will provide interface software and APC controller modules.

 
 
8)
ICM will provide first year support and maintenance, which is shown as a
separate line item (refer to Section F, Annual Maintenance Support).

 
 
9)
The Purchase Price includes one modification to the existing process control
programming necessary to install APC.

 
 
C.
ICM Deliverables

 
 
1)
ICM will install and configure the following software.

 
 
a)
Honeywell Profit Controller

 
b)
Honeywell Profit Stepper

 
c)
Control Performance Monitor — PID/MPC/Tai Ji

 
d)
Tai Ji PID

 
e)
Trident Lab Module including KPI Module

 
 
2)
ICM will provide an APC design document describing the proposed soft sensor
models and advanced control strategies, required changes to regulatory control
logic, and specifications for automated plant step testing.

 
 
3)
ICM will provide a Control Performance Monitor PID report for the APC solution
related PID loops as initial performance and corrective actions are performed.

 
 
4)
ICM will provide and install a standard configuration of the Trident Lab Module.
ICM will make reasonable modifications requested by Plant to the standard
configuration to the extent permitted by the Trident license agreement. If
extensive further development of the configuration is desired, ICM will provide
a proposal for further work at an additional cost to Plant.

 
 
5)
ICM will provide inferential models for soft sensors and dynamic models relating
independent and dependent process variables for MPC applications. ICM will make
changes in the DCS batch control configuration to enhance fermentation batch
control.

 
 
6)
ICM will provide commissioned Ethanol APC Controller Modules.

 
 
7)
ICM will provide post-commissioning audit reports describing the control
performance and economic performance of the new APC applications and the
associated PID controllers.

 
 
8)
For best hammer mill control improvement an on-line slurry percentage solids
meter is needed. Having better measurement of the solids than currently
available will eliminate using a soft sensor to estimate %solids.

 

 
 

--------------------------------------------------------------------------------

 

 
The on-line measurement will reduce variability even further than can be
achieved with model-based multivariable control alone. The cost of this meter is
included In the APC Proposal.

 
 
D.
Site Preparation and DCS Configuration

 
 
1)
Based on the functional requirements for the installation, ICM will make on-site
preparations. For example, ICM will review the validity of the current ICM and
InSQL data available. ICM will make recommendations for required sampling times,
exception, and historical compression settings for each loop.

 
 
2)
ICM will make necessary adjustments to the ICM DCS and InSQL, and supply
appropriate IP addressing, NT settings, network settings, and security settings.

 
 
3)
ICM will acquire and install the required computer hardware servers.

 
 
4)
ICM will be responsible for the integration of the APC system into the
regulatory control system, including DCS changes and all I-PIMS development. ICM
will also be responsible for the configuration changes associated with improved
batch control for the fermenters.

 
 
5)
ICM will provide these support services using one member from the ICM control
group team , which shall be either Quang Le, Peter Love, Phuc Nguyen, or Gary
Hildebrand, at ICM's election.

 
 
E.
Assumptions

 
The following assumptions have been made by ICM, and this Proposal is contingent
upon these assumptions being true.
 
 
1)
Relevant information about the existing network architecture at the Project site
will be provided to ICM by Customer.

 
 
2)
ICM staff, and its subcontractors if required, will be permitted sufficient
access to the site and information systems to conduct thorough testing of the
process controls and systems.

 
 
3)
For remote support purposes, ICM and Honeywell will be provided remote access to
the site LAN via RAS server, WEB-EX, or similar technology at no cost to ICM.

 
 
4)
Customer's IT resources will be available for configuration of databases and
permissions as required.

 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 
5)
This Proposal assumes that the software will have at least one data source with
a maximum of three (3) connections. This connection type is expected to be ICM
InSQL historian.

 
 
6)
The network protocol includes TCP/IP.

 
 
7)
ICM will provide server hardware for the Ethanol APC Solution for the Project
site which includes firewall security. The server will be set up and configured
with appropriate security and network settings.

 
 
8)
ICM will provide an SQL Server license if required.

 
 
F.
Annual Maintenance Support

 
 
1)
Technical Support

 
 
a)
The required first year of support will start on the date when the final post
commission audit report is delivered and accepted. The support contract includes
software subscription to keep the software current as new versions are released
and technical support hours for maintenance of the system. Technical support in
this ICM contract includes support for both APC (using Honeywell employees) and
DCS (using ICM employees). Dial-up or Internet support service of 100 hours for
APC and 60 hours for DCS support is included in the first year support contract.
When a site visit is required in order to provide support, travel and per diem
expenses will be added at cost plus 10%. If additional hours are needed beyond
those included hours, they will be charged at the then-current rates. If
customer elects to renew the support contract at the end of the mandatory first
year's support that is included in this Proposal, a separate services contract
will be entered into at that time

 
b)
ICM will maintain an archived file of all DCS system applications. ICM will
provide configured temporary replacements while failed equipment is repaired.
ICM will provide recovery service in the event of a severe catastrophic system
failure.

 
c)
It is strongly recommended that the maintenance support contract be renewed when
the required first year coverage expires. Software is not static and new
releases are released regularly. It is not possible or practical for software to
always be backward compatible, so the system software should be regularly
upgraded under a support agreement, or Customer may be vulnerable to future
support problems. If coverage lapses and a problem arises that requires new
software to be installed to resolve a problem, conflicts in the software may
arise and the system will stop functioning. When this occurs, in order to
re-establish functionality of the system, a new full system software license
will have to be

 

 
 

--------------------------------------------------------------------------------

 
 


 

    purchased at the then-current price. Keeping the support coverage current
through continuation of the maintenance support contract as provided for herein
is recommended to assure continuous system functionality.

 
 
2)
Software Upgrades

 
 
a)
When Honeywell releases minor upgrades (patches) or major upgrades (full-version
upgrades), ICM will make the assessment as to whether the upgrades are
applicable to Ethanol APC Solution and to ICM plants. If the upgrades are
applicable, ICM will complete the following items.

 

 
i.
Pre-test the software upgrades.

 
 
ii.
Prepare rollout packages.

 

 
iii.
Schedule with Customer and perform software upgrades at the Customer's plant. 
Train the plant operators on how to use the new software.

 
 
b)
When ICM releases Ethanol APC Solution upgrades (which do not include new APC
modules), ICM will complete the following items.

 
 
i.
Schedule and perform software upgrades with ICM at the Customer's plant.

 
 
ii.
Train the plant operators on how to use the new software.

 
 
3)
On-site Services

 
 
a)
The ICM annual DCS maintenance support included in the APC support contract
includes a maximum of four (4) work days (a work day is defined as 9 work hours
per ICM worker) total (including travel time) over one (1) visit to the plant
site per year. Travel and per diem expenses will be billed separately at cost
plus 10%. For on-site services beyond four (4) work days per year, support is
charged at ICM standard external rates. Travel and per diem expenses will be
billed at cost plus 10%.

 
b)
The ICM on-site services may include, but are not limited to, any of the
following tasks, per schedule or per incident.

 
 
i.
Perform or assist upgrading software.

 
 
ii.
Provide user training on how to use the new software releases.

 



 



 

 
 

--------------------------------------------------------------------------------

 
 
 

 
iii.
Check the health of the system.

 
 
iv.
Discuss with the operators how they are using the system and get their feedback
on improvements or any other comments they have.

 
 
v.
Make any changes or adjustments deemed necessary.

 
 
vi.
Help train new plant personnel on the use of the Ethanol APC Solution and its
benefits.

 
 
vii.
Troubleshoot and solve Customer-reported problems relating to the Ethanol APC
Solution. Consult with Customer as needed.

 
 
viii.
Quarterly reports on software and PID loop performance.

 
 
ix.
System cleaning (once per year).

 
 
x.
Loop performance monitoring and tuning on all process loops.

 
 
c)
The ICM on-site services may include fixing bugs, and includes but is not
limited to the following:

 
 
i.
ICM will engage various Honeywell teams, such as Product Managers, Product
Developers, and Product Support, as appropriate, to investigate, identify, and
reproduce product bugs that affect ICM plants, and assist Honeywell to fix the
product bugs.

 
 
ii.
When it is unclear whether the initial problem is a DCS-related issue or an
APC-related issue, ICM will work with Honeywell engineers to diagnose the root
cause of the problem and route the call appropriately.

 
4.
Purchase Price

 
 
A.
The base price for the APC system is $999,000.00. The base price excludes travel
and per diem expenses, which will be billed separately at cost plus 10%. These
additional expenses are estimated to be $30,000.00.

 
 
B.
Required first year support fee is $90,000.00. This amount is excluded from the
$999,000.00 base price, and is a separate itemized payment under 5.G below.

 
All prices listed are plus 7% applicable Pottawattamie County, IA sales tax.
 
5.
Payment Terms

 
 



 

 
 

--------------------------------------------------------------------------------

 
 
 
Assuming Customer qualifies for normal ICM credit terms, the purchase price
shall be payable by Customer as follows.
 
  A.
*
 is due upon receipt of the signed contract (Proposal and Purchase Order).

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
  B.
*
 is due upon ICM's personnel providing its recommendation as to operating
procedure changes.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
  C.
*
 is due upon issue of Preliminary Design.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
  D.
*
 is due upon start of step testing.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
  E.
*
 is due upon ICM's sign off that the APC package has been fully installed and
commissioned.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
  F.
*
 is due upon delivery and acceptance of final audit report.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
  G.
 
Payment of $ *  is due on the date the final audit report is delivered and
accepted. This payment is for the required first year support contract. The
Support Contract will automatically renew on the same terms for an

    another year on each Anniversary Date unless either party provides written
notice to the other party at least (90) days prior to the Anniversary Date that
it will not renew the Support Contract. 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
H.
Travel expenses billed at Cost Plus 10% monthly as occurred

 
 
 
NOTE:
These payment terms are subject to adjustment based on the credit history of
Customer. All invoices shall be paid within 30 days of invoice receipt by
Customer, with the exception of the first payment (A) which is due upon receipt
of the signed Proposal. All amounts are quoted in U.S. dollars (USD) and are to
be paid in U.S. dollars. Payments of more than $50,000 must be paid by wire
transfer. ICM's wire transfer instructions are as follows.

 
Institution: *
 
ABA Routing Number: *
 
Account Name: *
 
Account Number: *
 
Customer's wire transfer instructions must reference the invoice number(s) being
paid; otherwise payments will be applied to Customer's unpaid invoices
(including interest charges) at ICM's discretion.
 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
6.
Exclusions from ICM Scope of Work (Customer Scope Items)

 
 
A.
Customer is to provide an Iowa sales tax exemption certificate related to the
ICM's Scope under this Proposal. ICM has not included a charge for taxes in this
Proposal. In the event it is determined that all or any portion of the goods or
services covered by this Proposal are subject to sales tax, ICM will invoice

 

 
 
B.
The above-stated Schedule excludes any delays outside the control of ICM or
subcontractors for which ICM is responsible as stated in the Terms and
Conditions Article 17. The Schedule shall be adjusted for any delays incurred
that are not within ICM's control.

 
7.
Other Conditions


 
 

--------------------------------------------------------------------------------

 

 
 



 
 
A.
ICM's Technical Proposal Terms and Conditions (Issue Date 10/07/2009) are
attached hereto and incorporated by reference for all purposes in this Proposal.
Risk of loss to work in progress is borne by Customer until completion of ICM's
scope.

 
 
B.
Customer shall allow ICM access to, and use of, baseline data regarding
operation of the Plant prior to performance of any Services provided in this
Proposal. Customer shall further provide ICM with access and right to use to all
data regarding operation of the Plant from the installation of the first module
and continuing for a period of six (6) months after installation of the final
module to document changes resulting from the APC installation.

 
 
C.
Customer agrees to provide ICM with mutually agreed dates and times to allow ICM
on-site with potential ICM customers of the APC Solution to tour the APC
installation and see the software in actual operation, as well as ask questions
of plant personnel in regards to operation.

 
 
This Proposal supersedes and nullifies any and all prior proposals to Customer
related to the subject matter of this Proposal. This Proposal, if accepted,
contains the entire agreement between the parties and no verbal or written
proposals or terms apply unless specifically identified herein. If you have any
questions concerning the proposed Scope of Work or other terms, please telephone
me directly. Otherwise, if you desire ICM to perform the described Scope of
Work, please have this document signed by your authorized corporate
representative in the space noted below and return with your signed purchase
order. Any terms and conditions attached to your issued purchase order that
deviate from this Proposal are null and void.
 

Respectfully submitted,                                         /s/ Robert
Wilson             Robert Wilson             ICM, Inc.                          
              Southwest Iowa Renewal Energy, LLC            

 

Signature:     /s/ Brian T. Cahill   Date: 4/18/12   PO#:   5618                
Name: Brian T. Cahill                             Title: President/CEO          
 

 
             
 
(A copy of the Purchase Order must be attached)
 

 
 

--------------------------------------------------------------------------------

 

ICM, Inc. Technical Proposal Terms & Conditions
 
These Terms and Conditions apply to and become part of the Agreement as to any
Scope of Work performed by ICM pursuant to any Technical Proposal.
 
1.           Insurance. Customer shall provide an Owner's Builder's Risk Policy
or comparable all risk property coverage, naming ICM and its subcontractors as
additional insureds to cover the risk of loss to all goods, equipment,
materials, and completed or uncompleted Work at the Customer's Project location,
for any cause including, without limitation, fire, theft, vandalism, acts of
God, and acts or omissions of ICM, its agents, and their subcontractors. Such
risk shall remain with Customer until final completion of ICM's Scope of Work.
Customer's Certificate of Insurance evidencing such coverage is a prerequisite
to commencing the Scope of Work.
 
2.           Interest. All monies not paid when due as provided shall bear
interest at the rate of eighteen percent (18%) per annum, or the highest
interest rate allowable by law, whichever is less. If it is determined that
Customer incorrectly withheld payment of any disputed amount, such payment shall
bear interest from the date such payment would have otherwise been due until the
date actually paid to ICM.
 
3.           Warranties. ICM provides the following warranty ("Warranty") for
the goods and services provided:
 
 
A.
Goods and Services Warranty Scope and Duration.

 
 
i)
Services Warranty Scope.  ICM warrants that all Services performed by ICM will
be performed in a professional manner by workers with the degree of skill and
diligence normally employed by service providers performing the same or similar
services at the time and location said Services are performed.

 
 
ii)
Goods Warranty Scope.  ICM warrants that all equipment provided by ICM will be
free from defects in material and workmanship and will conform to the
requirements of the Agreement. ICM passes through to Customer the original
manufacturer's warranty for Goods, if any, to the extent the same provides
Customer with benefits or rights greater than those provided in this paragraph
3.

 
 
iii)
Warranty Duration.  The Warranties noted above shall apply for a period of 90
days commencing upon completion of installation of the 8th module (the "Warranty
Period"). Substantial Completion when used herein shall mean the time at which
the Scope of Work is sufficiently complete so that the Work can be utilized for
its intended purposes. If ICM is delivering equipment without related Services,
the Warranty Period shall begin upon equipment delivery to the Customer. If
Substantial Completion or equipment delivery is delayed for any reason that is
not the fault of ICM or its subcontractors, the Warranty Period begins the date
stated in ICM's notice of Substantial Completion, or in the case of equipment
only, the date ICM notifies Customer the equipment is ready to ship.

 

 
 

--------------------------------------------------------------------------------

 

 
iv)
Upon receipt of Customer's written notice of defects or failures to conform
discovered within the Warranty Period, ICM shall, at no cost to Customer,
promptly repair, or replace Goods found to be defective or re-perform any
services not in conformity with the requirements. Such repair, replacement, or
re­performance shall be Customer's exclusive warranty remedy. The decision
whether to repair or replace defective Goods shall be solely ICM's option.
Customer will ensure that a reasonable period of time is allowed immediately
following completion of any performance testing, if any, for ICM to repair or
replace any defective Goods or services known at that time.

 
 
B.
Software Warranty Scope, Duration and Exclusions.

 
 
i)
Software Warranty Scope and Duration.  ICM, as part of the Scope of Work, may
furnish, recommend, or identify to Customer certain third party software. ICM
does not give any warranty, express or implied, of third party software and
shall not be liable for any defects in such software, but will pass the
manufacturer's warranty, if any, to the Customer. ICM warrants that as to
software or media developed by ICM under or in connection with the performance
of the Agreement ("Software") that for a period of 90 days from the date of
installation of the 8th module: (y) the Software will perform substantially in
accordance with written materials provided with the software and (z) the media
on which the Software is distributed, if provided by ICM, shall be free from
defects in materials and workmanship.

 
 
ii)
Software Warranty Limitations and Exclusions.  ICM's entire liability and
Customer's exclusive remedy under this limited warranty will be, at ICM's
option, either (y) the return of the price paid for the Software or (z) repair
or replacement of the Software or the media that is returned to ICM. This
limited warranty is void if the failure of the Software or media is due to
accident, misapplication or unauthorized modification. Any replacement Software
will be warranted for the remainder of the original warranty period or 30 days,
whichever is longer. ICM does not warrant that the software will meet Customer's
requirements, that the operation of the software will be uninterrupted or
error-free, that the software will operate in combination with any other
software that Customer selects for its use, or that defects or errors in the
software will be corrected. ICM further does not warrant or make any
representations regarding the use or the results of use of the software or
accompanying written materials with respect to their correctness, accuracy,
reliability, or otherwise. No oral or written information or advice given by ICM
shall create a warranty or in any way increase the scope of this limited
software warranty.

 
 
C.
General Warranty Exclusions and Voiding Warranty.

 
 
i)
Warranty Exclusions. This Warranty does not cover:

 

 
 

--------------------------------------------------------------------------------

 

 
 
a.
Damage from improper or insufficient maintenance or operation, operator
negligence or abuse, Customer modification of equipment or installation of
attachments without ICM's written consent.

 
 
b.
Catastrophic failures of the critical path equipment caused by chain reaction
from improper operation, abuse or neglect of other equipment or procedures in
the process equipment critical path, whether upstream or downstream from the
failed equipment.

 
 
c.
Equipment damaged by lightning strikes, power surges, improper grounding of
welding equipment, power outages or poor quality power from the electricity
supplier, fires, floods, tornadoes, wind or other acts of God.

 
 
d.
Any product, components or parts provided by ICM but not manufactured by ICM are
subject to the express warranty made available by the manufacturer and Customer
is designated by ICM as the intended third party beneficiary of such
manufacturer's express warranty.

 
 
e.
Damage caused by use of the Goods outside their intended use or operation not in
compliance with ICM or manufacturer's operating procedures.

 
 
f.
Consumable items.

 
 
g.
Cost or expense incurred by Customer without ICM's prior written consent,
including cost of labor performed by contractors other than ICM.

 
 
ii)
Warranty Void. The Warranty stated herein will be void if:

 
 
a.
Customer does not shutdown within a reasonable timeframe following notice from
ICM to address equipment affected by a warranty claim.

 
 
b.
Customer repairs or replaces items without ICM's prior written approval or does
not return or preserve all failed Goods for ICM's inspection.

 
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ICM DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED THAT ARE NOT EXPRESSLY STATED IN THIS PARAGRAPH 3
WARRANTY STATEMENT INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
2.           Limitation of Liability; Exclusion of Consequential Damages. ICM IS
NOT LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL AND PUNITIVE
 

 
 

--------------------------------------------------------------------------------

 

DAMAGES ARISING OUT OF OR RELATED TO THE SCOPE OF WORK. THE AGGREGATE LIABILITY
OF ICM, ITS AFFILIATES AND SUBCONTRACTORS, AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, IS LIMITED TO THE COMPENSATION RECEIVED BY ICM
FOR THE SCOPE OF WORK IN QUESTION. THIS LIMITATION OF LIABILITY SHALL APPLY TO
ALL SUITS, CLAIMS, ACTIONS, LOSSES, COSTS AND DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LEGAL FEES AND EXPENSES ARISING FROM OR RELATED TO THIS AGREEMENT
AND WITHOUT REGARD TO THE LEGAL THEORY UNDER WHICH SUCH LIABILITY IS IMPOSED.
 
3.           License for Use. Certain technologies, processes and equipment that
include ICM-owned intellectual property are licensed for use, at ICM's
discretion, under a separate License Agreement. Whether a separate License
Agreement is issued, Customer has the right to use the intellectual property
only at the specific location of ICM's Scope of Work for Customer, and at no
other location.
 
4.           Taxes, Fees & Other Charges. No taxes of any kind are included in
the Purchase Price. All taxes, including jurisdictional tax bonds, will be
invoiced separately by ICM. If Customer claims sales tax or other form of tax
exempt status, a signed exemption certificate must be received by ICM prior to
the placement by ICM of any equipment order, or the performance of applicable
services. Tax billings may be issued at any time by ICM, including following
completion of Scope of Work and delivery of a final lien waiver. ICM's execution
of a final unconditional lien waiver does not relieve Customer of its obligation
to reimburse ICM for additional taxes charged by jurisdictional authorities and
invoiced by ICM following completion of the Scope of Work and/or delivery by ICM
of the final waiver.
 
5.           Lien Waivers. A partial lien waiver is available upon request
following receipt of each partial payment. A final, unconditional lien waiver
will only be provided at Customer's request upon final payment for the Scope of
Work.
 
6.           Notice of Commencement. ICM will not be obligated to commence any
services for Customer under this Agreement until ICM has received the legal
description for the property on which ICM's Scope of Work will be performed and
receipt of Notice of Commencement, if required.
 
7.           Wage Requirements. Customer represents and warrants that the
Project is a private construction project and that no public funds, bonds,
grants or other non­private funds have been or will be used by Customer to pay
for the entire Project or any portion of the Project when the use of such funds
will require compliance with any local, state, federal or international wage
payment requirement including, but not limited to, prevailing wage regulations,
Davis-Bacon Act, collective bargaining or other similar wage requirements ("Wage
Requirements"). Customer acknowledges that the Purchase Price for the Project or
any portion of the Scope of Work does not include the cost for ICM, its
subcontractors or suppliers at any level to comply with any Wage Requirements.
Customer agrees to indemnify and hold ICM, its subcontractors and suppliers
harmless from any claim that Scope of Work performed on the Project is subject
to Wage Requirements. Customer is obligated to execute a Change Order to cover
all added expenses related to such Wage Requirements, including attorney fees.
 

 
 

--------------------------------------------------------------------------------

 

8.           Performance & Payment Bonds. Neither ICM nor its subcontractors
shall be required to furnish a performance, payment or any other Bond for the
Project.
 
9.           Confidential Information. All schedules, budgets, proposals,
drawings, agreements, e-mails, correspondence and other documents exchanged
between the Parties comprise Confidential Information as defined in the
Confidentiality Agreement executed by Customer and ICM.
 
10.           Third Party Proprietary Technology. To the extent Customer's Plant
contains licensed or trade secret technology to which access is limited by a
third party technology provider's license or confidentiality agreement, Customer
will secure for ICM and provide written documentation that grants the necessary
access rights prior to authorizing commencement of ICM's Scope of Work.
 
11.           Termination for Convenience. Customer may terminate this Agreement
or any Scope of Work described herein for Customers convenience by providing
thirty (30) days written notice to ICM of its intent to do so. In such event,
ICM will be entitled to Compensation for the Scope of Work performed up to the
effective date of termination and compensation for reasonable termination
expenses incurred for commitments made prior to termination and a reasonable
termination fee.
 
12.           Termination for Default. In the event either Party: (i) is in
default in carrying out its non-monetary obligations under this Agreement, and
fails to cure such default within ten (10) days after receipt of written notice
of the default and opportunity to cure or if such cure cannot reasonably be made
within such ten (10) day period and such Party has not taken reasonable steps
toward effecting a cure in an expeditious manner; (ii) or Customer fails to make
payment when due and fails to cure such default within three (3) days after
notice from ICM; (iii) passes a resolution for winding up or reorganizing its
business; (iv) is the subject of a petition under any provision of the United
States Bankruptcy Code or makes a general assignment for the benefit of
creditors; or (v) is subject to the appointment of a receiver, in addition to
pursuing any remedies otherwise available under this Agreement or by law or in
equity, such non-defaulting Party may give written notice to the other Party and
immediately terminate this Agreement. Notwithstanding expiration of this
Agreement on its own terms or termination of this Agreement by either party, the
Confidentiality Agreement entered into by the parties shall remain in full force
and effect.
 
13.           Environmental Investigation and Site Preparation. ICM shall not be
responsible for any utility hookups, site conditions, or subsurface geotechnical
investigation or evaluation. Any environmental evaluation or services to be
provided by ICM will be covered in an independent agreement.
 
14.           Notices. Legal Notices shall be deemed sufficiently given if
personally delivered, sent by registered or certified mail (return receipt
requested), nationally recognized overnight courier, or by facsimile if sender
obtains written confirmation of successful transmission including date/time
stamp. Delivery addresses shall be the addresses reflected on the Proposal,
unless changed by a legal notice. Notice to ICM must be directed to General
Counsel.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
15.           Force Majeure. No default by reason of any failure in performance
shall occur if such failure arises out of causes beyond the control and without
the fault or negligence of the invoking party, where such failure is due to acts
of God or Government, terrorism, fires, floods, epidemics, quarantine, strikes,
freight embargos, failure of public utilities necessary to the Scope of Work,
and abnormal weather conditions for the Project location.
 
16.           Assignment. The Proposal may not be assigned by Customer without
ICM's prior written consent, which may be withheld in its sole discretion. The
Proposal, once executed by Customer, is binding upon and fully enforceable
against permitted assigns and legal successors in interest.
 
17.           Governing Law; Dispute Resolution. The Proposal shall be
interpreted and governed by the laws of the State of Kansas, without regard to
its choice of law provisions. If an amicable solution of a dispute is not
reached within a reasonable period of time, the dispute shall be settled by
arbitration under the Construction Arbitration Rules of the American Arbitration
Association before a single arbitrator. The arbitration shall be held in the
City of Wichita, Kansas. If the parties cannot mutually agree upon a single
arbitrator within thirty (30) days, each party shall appoint one arbitrator, and
those two arbitrators shall select an arbitrator to hear the matter. The
arbitration shall be held in the English language and the award shall be final
and binding upon both parties, and may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, any dispute that concerns
threatened, apparent or actual disclosure of ICM Confidential Information shall
be resolved in accordance with the Confidentiality Agreement.
 
18.           Entire Agreement. The Proposal, once executed, and the
Confidentiality Agreement taken together comprise the entire agreement
("Agreement") with respect to the Scope of Work, and supersede all prior
agreements, discussions, and understandings concerning same. Any additional
terms contained in Customer's P0 or other administrative documents used to
effect the terms of the Proposal shall be null and void.
 
19.           Waiver. Any failure to insist upon strict performance of any
Proposal terms or conditions will not be construed as a waiver or relinquishment
for the future of such term or provision, and the same shall continue and remain
in full force and effect. Any waiver, to be effective, must be in a writing
signed by the waiving party.
 
20.           Surviving Covenants. Provisions concerning warranty,
indemnification, insurance, remedies and all other terms and conditions which by
their nature survive termination shall survive the termination for convenience
or default of the Agreement.
 
21.           Counterpart & Electronic Signature. Counterparts may be signed,
which when taken together shall comprise the original. Electronic, facsimile,
and pdf transmittals of signatures are valid as originals.
 


 